DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the one end of the input waveguide includes a first generatrix and a second generatrix that share one vertex, and the first generatrix and the second generatrix form an angle of 0.1° to 2°” [claim 2] and “the end of the optical fiber removed from the solution includes a first generatrix and a second generatrix that share one vertex, and the first generatrix and the second generatrix form an angle of 0.1° to 2°” [claim 10] must be shown or the feature(s) canceled from the claim(s). 
It is noted that a “first generatrix and a second generatrix” is not shown or labeled in the drawings.  It is further noted that “an angle of 0.1° to 2°” as it related to a 1st and 2nd generatrix is not shown in the drawings.  Additionally, “share one vertex” in the context of a 1st and 2nd generatrix is not shown in the drawings.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Furthermore, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Z’, Ω. ρpo, ρeo, and  ρpi (figs. 3A-C).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations “wherein the one end of the input waveguide includes a first generatrix and a second generatrix that share one vertex, and the first generatrix and the second generatrix form an angle of 0.1° to 2°” [claim 2] and “the end of the optical fiber removed from the solution includes a first generatrix and a second generatrix that share one vertex, and the first generatrix and the second generatrix form an angle of 0.1° to 2°” [claim 10] are not adequately described in Spec. and not shown the drawings such that the metes and bounds of either of claims 2, 10 can be fully understood.  For example, the angle “A” shown in figure 1 shows: nothing regarding a 1st and 2nd generatrix, let alone the 1st and 2nd generatrix forming an angle of 0.1° to 2° (where is this labeled in a drawing or clearly described in the Spec such that the metes and bounds can be understood?). Also, a first generatrix and a second generatrix that share one vertex with a labeled angle is not clearly shown anywhere in the drawings (where in the drawing is a first generatrix and a second generatrix that share one vertex shown and labeled to indicate these features?) and it is not clear in the Spec. such that one of ordinary skill can definitively understand the metes and bounds of each of respective claims 2, 10.
Also, claim 5 is clearly indefinite since it says “may” form an adiabatic coupling.
Thus claims 2, 5, 10 are rejected under 112(b).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claimed subject matter (SM) for which the specification is not enabling are the limitations found in claims 2 and 10, respectively, which are: “wherein the one end of the input waveguide includes a first generatrix and a second generatrix that share one vertex, and the first generatrix and the second generatrix form an angle of 0.1° to 2°” [claim 2] and “the end of the optical fiber removed from the solution includes a first generatrix and a second generatrix that share one vertex, and the first generatrix and the second generatrix form an angle of 0.1° to 2°” [claim 10]
First of all, the overall thrust of the optical fiber taper (OFT) portion of the invention (e.g., the nature of the invention; MPEP § 2164.01(a) Wands factors; herein “Wands” is referring to In re Wands) is creating a taper by immersing a fiber end into a hydrofluoric (HF) acid solution (e.g., see figs. 4-7).
Moreover, the instant application [IA] Spec. teaches away from using other methods, besides using the HF immersion, at least as indicated at pg. 11 line 20 through pg. 12 line 20.  Also, pg. 11 line 20 through pg. 12 line 20 culminates by saying the result of the HF immersion method is the SM of claims 2, 10 (e.g., pg. 12 lines 11-20).  E.g., this relates to the breadth of the claims as it relates to the Spec., the state of the prior art, and amount of direction provided by the inventor (See MPEP § 2164.01(a) Wands factors).  
The above addresses at least four Wands factors.
One more extremely important Wands factor is “quantity of experimentation needed to make or use the invention based on the content of the disclosure”.  The IA Spec does not adequately explain how the limitations of each of claims 2, 10 is achieved other than a very general statement at IA Spec. pg. 10 lines 13-20 and/or pg. 7 to pg. 8 line 6.  It is further noted that IA figs. 5-7 primarily show a symmetrical taper having the core material at the vertex without any cladding material at the vertex (fig. 2 also apparently shows only the core material at the vertex). 
In contrast, claims 2 and 10 indicate that the 1st and 2nd generatrix “share” the vertex.  It appears that the only figure where this might be shown is fig. 3A since the cladding material and the core material are shown sharing the vertex (although the 1st and 2nd generatrixes are not labeled or clearly described; see above rejections under 112(b)  and the drawing objections).  	However, there is no clear method provided for obtaining the structure shown in fig. 3A.  Since the method(s) of figs. 4-7 show a symmetrical taper having the core material at the vertex without any cladding material at the vertex (fig. 2 also apparently shows only the core material at the vertex), it is very unclear as to how the core-off-center taper shown is fig. 3A is obtained using the IA invention’s HF immersion method.  The reader is left to theorize how the fig. 3A structure is obtained, for example, could the fig. 3A structure have been obtained by some sort of multiple dipping/immersion method where the fiber is immersed multiple times, but at various angles (each time) rather than the longitudinal axis of the fiber being dipped straight into the HF solution (perpendicular to the HF acid surface if the HF meniscus was not present; when the meniscus in IA figs. 5-6 is not present {before the fiber penetrates into the HF acid bath} the surface of the acid is parallel to the bottom surface of the container that the HF acid solution is contained in)?  Even this seems unlikely to work without probably hundreds of tries to obtain a structure similar to fig. 3 and this would clearly amount to undue experimentation to obtain the structure of fig. 3A [e.g. MPEP § 2164.01(a)(H)].  
Thus claims 2, 10 are rejected under 112(a).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Park et al (KR 20190048129; “Park”; a combined translation is provided herewith).
	Regarding claim 8, Park teaches a method of manufacturing an optical fiber taper (OFT), the method comprising: immersing an optical fiber including a core and a cladding of which an outside is covered with a polymer jacket into a solution including hydrofluoric acid (HF) (e.g., fig. 1; pp. 3 final three ¶s); and removing the optical fiber from the solution after a predetermined time (e.g., fig. 1; pp. 3 final three ¶s & pp. 4 first four ¶s), wherein an end of the optical fiber removed from the solution after the predetermined time includes a conic structure of which a cross-sectional area is reduced by a predetermined angle (e.g., fig. 1; see the 2 HF baths of the 4 shown; tip is shown).
	Thus claim 8 is met.
	Regarding claim 9, Park teaches the method of claim 8, wherein the solution including the HF have a concentration of 40% to 50% (e.g., pp. 5, 3rd ¶: concentration of HF 49%).
Thus claim 9 is met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (KR 20190048129; “Park”; a combined translation is provided herewith) with obviousness evidenced by Akiyama et al. (US 10488596; “Akiyama”).
	Regarding claim 10, Park teaches the method of claim 8 (see above). 
	Park does not explicitly state wherein the end of the optical fiber [OF] removed from the solution includes a first generatrix and a second generatrix that share one vertex, and the first generatrix and the second generatrix form an angle of 0.10 to 2°.
	However, it would make common sense to have a 2nd generatrix to produce off-center tips at least for the purpose of having a larger portion of the OF having a flat/long surface to rest on a planar waveguide (WG) to be coupled to and/or have increased coupling area as in Akiyama fig. 1A (even if both the 1st and 2nd generatrixes have a curved/rounded profile the long surface increases coupling area; MPEP §2144.07 Art Recognized Suitability for an Intended Purpose).
	Thus claim 10 is rejected.

Claim(s) 1, 4, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (US 10488596; “Akiyama”).
Regarding claim 1, Akiyama teaches an interface for optical communication, comprising: an input waveguide 17 (e.g., figs. 1A-B) in which light input from an outside is guided (e.g., figs. 1A-B shows light in opposite direction of what is claimed, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for light to travel in the opposite direction of what is shown in figs. 1A-B at least due to the reciprocal nature of the components shown; MPEP §2144.07 Art Recognized Suitability for an Intended Purpose); an output waveguide 13 (e.g., figs. 1A-B) including a first part abutting against one end of the input waveguide 17 and a second part (e.g., see the far left of element 13) connected to the first part (e.g., figs. 1A-B); and a substrate including a Buried oxide (BOX) layer 12 (e.g., figs. 1A-B; col. 5 lines 47-54) connected to a lower side of the output waveguide 13, wherein the one end of the input waveguide 17 includes a tapered structure of which a cross-sectional area is reduced by a predetermined angle (e.g., clearly the abutting side is tapered; figs. 1A-B).
	Thus claim 1 is rejected.
	Regarding claim 4, Akiyama teaches the interface for optical communication of claim 1 (see above), wherein a cross-sectional area of the first part increases along a waveguide direction of the light transmitted from the input waveguide, and a cross-sectional area of the second part is constant along the waveguide direction of the light transmitted from the input waveguide (e.g., the core appears to have achieved its maximum width the far left in fig. 1B; nonetheless even if not quite at max width, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the taper to end and the core have a constant width at least for the purpose of guiding light to different parts of a PIC without additional optical losses; see also: MPEP §2144.07 Art Recognized Suitability for an Intended Purpose).
	Thus claim 4 is rejected.



	Regarding claim 5, Akiyama teaches the interface for optical communication of claim 1 (see above),  wherein the one end of the input waveguide is disposed to cover at least a part of the output waveguide, so that the input waveguide and the output waveguide may form an adiabatic coupling (e.g., figs. 1A-B; since the WGs taper it is clear to the skilled artisan that they may form an adiabatic coupler).
	Thus claim 5 is rejected.
	Regarding claim 6, Akiyama teaches the interface for optical communication of claim 1 (see above),  wherein at least a part of the output is formed by a material including silicon [e.g., figs. 1A-B; col. 1 lines 14-19 (Si PIC) & col. 5 lines 47-54].
	Thus claim 6 is rejected.

Claim(s) 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (US 10488596; “Akiyama”) with obviousness evidenced by Park et al (KR 20190048129; “Park”; a combined translation is provided herewith).
	Regarding claims 2, Akiyama teaches the interface for optical communication of claim 1 (see above).  Akiyama does not explicitly state wherein the one end of the input waveguide includes a first generatrix and a second generatrix that share one vertex, and the first generatrix and the second generatrix form an angle of 0.10 to 2°.
	However, it would make common sense to substitute a cylindrical surface from Parks as the coupling tapered tip.  [e.g. MPEP §2144.06   Art Recognized Equivalence for the Same Purpose [R-6 >I. < COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE, II. < SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE and/or MPEP §2144.07 Art Recognized Suitability for an Intended Purpose].  Moreover having a 2nd generatrix to produce off-center tips at least for the purpose of having a larger portion of the OF having a long surface to rest on a planar waveguide (WG) to be coupled to and/or have increased coupling area as in Akiyama fig. 1A (even if both the 1st and 2nd generatrixes have a curved/rounded profile the long surface increases coupling area; MPEP §2144.07 Art Recognized Suitability for an Intended Purpose) would have been an obvious modification of Park’s cylindrical tapered tip at least for the purpose of increased coupling area from the fiber to the WG on the PIC substrate.
	Thus claim 2 is rejected.
	Regarding claim 3, Akiyama teaches the interface for optical communication of claim 1 (see above),  as already stated in the rejection of claim 2 above, substituting a version of Park’s cylindrical tapered tip (e.g., a cylindrical tapered OF tip is conic at least to some degree whether it is made to have a 2nd generatrix or not) which may have two generatrixes would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at least for the purpose of having a larger portion of the OF having a long surface to rest on a planar waveguide (WG) to be coupled to and/or have increased coupling area [e.g. MPEP §2144.06   Art Recognized Equivalence for the Same Purpose [R-6 >I. < COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE, II. < SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE and/or MPEP §2144.07 Art Recognized Suitability for an Intended Purpose].  Even if the cylindrical tapered tip is perfectly conic as directly from Park, the longer taper provides the benefit of a larger coupling area with the planar WG/substrate.
	Thus claim 3 is rejected.

Allowable Subject Matter
Claims 7, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art, either alone or in combination, does not disclose or render obvious the subject matter of respective claims 7 and 11, either alone or in combination with the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874